Citation Nr: 0726965	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin rash due to 
herbicide exposure.

2.  Entitlement to an increased rating for service-connected 
urticaria, currently rated 10 percent disabling 

3.  Entitlement to an increased (compensable) rating for 
sebaceous cysts. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and subsequent decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran requested a Board hearing in at the RO in 
September 2004.  In April 2006, the veteran withdrew his 
request for such hearing.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam.

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

3.  No competent medical evidence has been presented to show 
the veteran currently has a skin condition due to disease or 
injury as the result of Agent Orange exposure presumed to 
have been incurred in service.

4.  The veteran had recurrent episodes of urticaria occurring 
at least four times during the past 12 months, these episodes 
are not debilitating, require antihistamines, do not require 
immunosuppressive therapy, and do not cover more than 1 
percent of the veteran's body.

5.  The veteran's sebaceous cysts produce a one-inch circular 
scar on his chest, a healed sebaceous cyst over the left knee 
which was not oozing or fluctuant, a 3 inch by 5 inch 
hyperpigmented, scaling, lichenified area under his right 
elbow, and a 1.5 centimeter by 1.5-centimeter circular 
hyperpigmented plaque over the right arm; the scars were not 
objectively tender, painful, ulcerated, poorly nourished, or 
productive of limitation of function; less than 1 percent of 
his body has been affected; and they do not require 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of basal cell carcinoma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.118, Diagnostic Codes 7825 (2006).

3.  The criteria for a compensable disability rating for 
sebaceous cysts have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7801-06, 7818 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
April 2007 statement of the case, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown, 
and in April 2007, he stated that he had no additional 
evidence to furnish.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.



II.  Service Connection Claim 

The veteran claims that he developed skin rashes after being 
exposed to Agent Orange while serving in Vietnam.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4- dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C. § 1116(f).

The only skin disease for which presumptive service 
connection is warranted based on exposure to Agent Orange is 
chloracne or other acneform diseases consistent with 
chloracne.  38 C.F.R. § 3.309(e).

It is required that chloracne, or other acneform disease 
consistent with chloracne, become manifest to a degree of 10 
percent or more within a year.  38 C.F.R. § 3.307(a)(6)(ii).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  

Notwithstanding these provisions relating to presumptive 
service connection, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Since the veteran served in Vietnam, he is entitled to a 
presumption of Agent Orange exposure.  However, none of the 
veteran's currently diagnosed skin conditions are diseases 
listed at 38 C.F.R. § 3.309(e).  The veteran has never been 
diagnosed with chloracne or other acneform diseases 
consistent with chloracne.  Accordingly, he is not entitled 
to any presumption that any of these putative conditions are 
etiologically related to exposure to herbicide agents used in 
the Republic of Vietnam. 

Although the veteran has provided competent medical evidence 
that he currently suffers from a skin disorder, and despite 
the fact that he is also entitled to a presumption of 
exposure to Agent Orange in Vietnam, there still is no 
probative medical evidence showing that his skin disorder is 
etiologically related to his presumed Agent Orange exposure.  
And as a layman, he cannot establish this medical nexus 
himself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The veteran has been granted service connection for two skin 
conditions (see below) and every manifestation of the 
veteran's current skin condition will be considered as part 
of these two service-connected skin disabilities.  See 38 
C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).

Absent any competent medical evidence relating the veteran's 
skin rash to herbicide exposure, the preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection is not warranted.
III.  Increased Rating Claims 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
making determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

A.  Urticaria

The veteran's service-connected urticaria is evaluated as 10 
percent disabling under Diagnostic Code 7825.  Because 
Diagnostic Code 7825 is tailored to the evaluation of 
urticaria, it appears to be the most appropriate for 
consideration of the severity of this service-connected skin 
disorder.  Furthermore, there does not appear to be another 
similar diagnostic code available to more appropriately rate 
the veteran's urticaria at a higher evaluation.

The criteria for Diagnostic Code 7825 provide for assignment 
of a 10 percent rating where there are recurrent episodes of 
urticaria occurring at least four times during the past 12- 
month period, and the skin condition responds to treatment 
with antihistamines or sympathomimetics.   A 30 percent 
rating is warranted where there are recurrent debilitating 
episodes occurring at least four times during the past 12- 
month period requiring intermittent systemic 
immunosuppressive therapy for control.   A 60 percent 
evaluation is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past-12 month period despite continuous immunosuppressive 
therapy.  

The frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
("it is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed").

The preponderance of the objective medical evidence does not 
support a rating in excess of 10 percent for the veteran's 
urticaria as systemic immunosuppressive therapy has never 
been prescribed for the condition.  A February 2004 VA 
examination found no urticarial lesions.  VA examinations in 
April 2005 and March 2007 noted that the veteran uses 
antihistamines for the condition, and that his skin condition 
affects less than 1 percent of his total body.  It was also 
noted that he averages one urticarial episode per month, that 
his tinea pedis causes itching, and he has onychomycosis of 
the nails.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and a rating in 
excess of 10 percent for urticaria is not warranted.  38 
U.S.C.A. § 5107(b)

B.  Sebaceous Cysts

A noncompensable evaluation has been assigned in accordance 
with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 7819 which provides that benign skin 
neoplasms are rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-
05), or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7806 also provides for a 
10 percent rating when at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed area is affected; or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period. 

An asymptomatic, one-inch circular scar due to previous 
sebaceous cyst removal was noted on the veteran's chest on 
February 2004 VA examination.  A VA examination in April 2005 
found a sebaceous cyst over the left knee which was not 
oozing or fluctuant, and a 3-inch by 5-inch hyperpigmented, 
scaling, lichenified area under his right elbow.  A March 
2007 examination noted that a 1.5 centimeter by 1.5-
centimeter circular hyperpigmented plaque over the right arm 
where a previous sebaceous cyst was removed.  The veteran 
noted no symptoms over this area.  None of the examination 
reports have suggested or implied that the condition has 
produced exfoliation, constant itching, or exudation.  The 
last two VA examination reports have indicated that less than 
1 percent of the body as a whole is affected by all the skin 
conditions.  Moreover, none of the medical treatment records 
indicates that the veteran has been prescribed 
corticosteroids for treatment.

With respect to the possibility of a higher rating under the 
criteria for scars, the evidence is insufficient to show that 
the veteran's symptoms, overall, are more accurately 
described as deep or superficial or as causing a limitation 
of motion and as covering an area or areas exceeding 6 square 
inches (39 sq. cm.), as superficial and unstable scars, or as 
superficial scars that are painful on examination.  See 
Diagnostic Codes 7801, 7802, 7803, 7804.  Finally, there is 
no evidence to show a limitation of function of an affected 
part to warrant a compensable rating under Diagnostic Code 
7805.

Moreover, the symptoms do not affect more than 5 percent of 
the entire body, there is no significant involvement of 
exposed areas, and the evidence does not show that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been prescribed.  Both VA 
examinations noted that less than 1 percent of the veteran's 
body is affected and that corticosteroids or other 
immunosuppressive drugs have not been prescribed.  

Accordingly, the veteran's disability is not shown to be so 
symptomatic or actively disabling as to warrant a compensable 
evaluation.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and a compensable 
rating for sebaceous cysts is not warranted. 

ORDER

Service connection for a skin condition due to herbicide 
exposure is denied.   

An increased rating for urticaria is denied.

An increased (compensable) rating for sebaceous cysts is 
denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


